 

EXHIBIT 10.(iii)

 

Whirlpool Retirement Benefits

Restoration Plan

 

 

(Effective as of January 1, 2002)

 



--------------------------------------------------------------------------------

 

Contents

 

 

--------------------------------------------------------------------------------

 

    

Article 1. Establishment and Restatement of the Plan

  

1

1.1

  

Restatement of the Plan

  

1

1.2

  

Purpose

  

1

1.3

  

Application of the Plan

  

1

    

Article 2. Definitions and Construction

  

2

2.1

  

Definitions

  

2

2.2

  

Number

  

2

2.3

  

Severability

  

3

2.4

  

Applicable Law

  

3

    

Article 3. Participation

  

4

3.1

  

Eligibility

  

4

3.2

  

Participation

  

4

    

Article 4. Benefits

  

5

4.1

  

Amount of Benefits

  

5

4.2

  

Forfeiture for Cause

  

5

4.3

  

Form of Payment and Commencement Date

  

6

4.4

  

Preretirement Death Benefits

  

7

4.5

  

Certain Post-Retirement Death Benefits

  

7

    

Article 5. Administration and General Provisions

  

8

5.1

  

Administration

  

8

5.2

  

Funding of the Plan

  

8

5.3

  

Payment of Expenses

  

8

5.4

  

Indemnity for Liability

  

8

5.5

  

Incompetence

  

9

5.6

  

Nonalienation

  

9

5.7

  

Employer-Employee Relationship

  

9

5.8

  

Effect on Other Benefit Plans

  

9

5.9

  

Tax Liability

  

9

 

i



--------------------------------------------------------------------------------

 

    

Article 6. Change in Control, Amendment, and Termination

  

10

6.1

  

Change in Control

  

10

6.2

  

Amendment

  

10

 

 

ii



--------------------------------------------------------------------------------

 

Article 1. Establishment and Restatement of the Plan

 

1.1 Restatement of the Plan

Whirlpool Corporation previously established an excess benefit plan for certain
of its eligible Employees known as the “Whirlpool Retirement Benefits
Restoration Plan” (the “Plan”), which Plan was adopted on December 13, 1976, and
was effective as of January 1, 1976, and was last previously amended and
restated effective as of January 1, 1989. The Plan is hereby amended and
restated in this instrument effective as of January 1, 2002.

 

1.2 Purpose

The purpose of the Plan is to provide to the Employee or to the Employee’s
survivor or survivors eligible to receive payments pursuant to the Salaried Plan
that portion of said Employee’s retirement benefit or Employee’s survivor
benefit which would have been paid to the Employee or the Employee’s survivor or
survivors under the Salaried Plan if the maximum annual benefits limitation in
the Salaried Plan had not been applied, as described in section 3(36) of the
Employee Retirement Income Security Act of 1974 (the “Act”). Effective as of
January 1, 1989, the Plan was amended to make up, as well, retirement benefits
and certain survivor’s benefits that are not payable under the Salaried Plan due
to compensation limitations under Code section 401(a)(17), and to this extent
the Plan is intended to provide unfunded deferred compensation benefits for a
select group of management or highly compensated employees within the meaning of
section 201(2) of the Act.

 

1.3 Application of the Plan

The terms of this Plan are applicable only for eligible Employees who are in the
active employ of the Employer on or after January 1, 2002.

 

1



--------------------------------------------------------------------------------

 

Article 2. Definitions and Construction

 

2.1 Definitions

Whenever used in the Plan, the following terms shall have the meaning set forth
below unless the context clearly indicates otherwise.

 

(a)   “Act” means the Employee Retirement Income Security Act of 1974, as now in
effect or hereafter amended.

 

(b)   “Affiliate” means Affiliate as defined in the Salaried Plan.

 

(c)   “Benefit Commencement Date” means the date as of which a Participant’s
excess retirement benefit is to commence under the Plan.

 

(d)   “Board of Directors” means the Board of Directors of the Company.

 

(e)   “Code” means the Internal Revenue Code of 1986, as now in effect or
hereafter amended.

 

(f)   “Committee” or “Human Resources Committee” means the Human Resources
Committee appointed by the Board of Directors of the Company.

 

(g)   “Company” means Whirlpool Corporation, and any organization that is a
successor thereto.

 

(h)   “Effective Date” means January 1, 1976.

 

(i)   “Employee” means any employee of the Company or other Employer.

 

(j)   “Employer” means the Company and any Subsidiary or Affiliate of the
Company which is a party to a Salaried Plan. As of January 1, 2002, the sole
Employer under the Plan is Whirlpool Corporation.

 

(k)   “Participant” means an Employee who has satisfied the conditions of
sections 3.1 and 3.2.

 

(l)   “Plan” means the Whirlpool Retirement Benefits Restoration Plan as
provided herein and as subsequently amended from time to time.

 

(m)   “Salaried Plan” means the Whirlpool Employees Pension Plan as modified by
the Part II Supplement for the Salaried Employees Participating Group.

 

(n)   “Subsidiary” means a subsidiary of the Company as defined in the Salaried
Plan.

 

2



--------------------------------------------------------------------------------

2.2 Number

Except when otherwise indicated by the context, the definition of any term
herein in the singular may also include the plural.

 

2.3 Severability

In the event any provision of the Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of the
Plan, but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted, and the Company shall have the privilege and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided in the Plan.

 

2.4 Applicable Law

The Code section 415 excess benefit provisions of the Plan are fully exempt from
the provisions of the Act pursuant to section 4(b)(5) thereof. To the extent not
preempted by the Act, the Plan shall be governed, construed, and administered in
accordance with the laws of the State of Michigan.

 

3



--------------------------------------------------------------------------------

 

Article 3. Participation

 

3.1 Eligibility

An Employee who is entitled to retirement benefits, or a person entitled to
survivor benefits, pursuant to the Salaried Plan will be eligible for payments
under this Plan, provided that payments which would otherwise have been made
under the Salaried Plan have been reduced by the limitation on such payments set
forth in the Salaried Plan, as required by Code section 415 or section
401(a)(17).

 

3.2 Participation

A person who is eligible for retirement or survivor benefits as described in
section 3.1 shall become a Participant in the Plan as of the first day of the
calendar year in which such person meets the eligibility conditions in section
3.1 above.

 

4



--------------------------------------------------------------------------------

 

Article 4. Benefits

 

4.1 Amount of Benefits

 

(a)   General. If benefits under the Salaried Plan become payable at or after
age 65 in the form of a single life annuity, the monthly excess retirement
benefit payable to a Participant shall be equal to the difference between (1)
and (2) where—

 

  (1)   is the amount of the monthly normal retirement benefit that would have
been payable under the Salaried Plan if the limitations in Code sections 415 and
401(a)(17) were not applied, taking into account any applicable Cash Balance
Account benefit under the Salaried Plan; and

 

  (2)   is the amount of the monthly normal retirement benefit payable under the
Salaried Plan, taking into account any applicable Cash Balance Account benefit
under the Salaried Plan.

 

(b)   Payments at Other Times and in Other Forms. If early retirement benefits
or deferred vested retirement benefits payable under the Salaried Plan become
payable at a time other than age 65 or become payable in a form of payment other
than a single life annuity, the amount of the excess retirement benefit payable
under the Plan shall be computed using the same actuarial factors and
assumptions, including early commencement factors, used to compute the benefit
payable under the Salaried Plan.

 

4.2 Forfeiture for Cause

 

Notwithstanding section 4.1, any vested retirement benefit payable under section
4.1 shall be forfeited, and a Participant, and the Participant’s surviving
spouse and any other beneficiary, shall have no right to such benefit if the
Committee or the Company determines that the Participant—

 

(a)   has engaged in competition with the Company or an affiliate of the Company
or has gone to work for a competitor; or

 

(b)   has revealed trade secrets, or has otherwise engaged in a willful,
deliberate, or gross act of commission or omission which is injurious to the
finances or reputation of the Company or its affiliate.

 

Provided, however, that following a Change in Control as described in section
6.1 of the Plan, a Participant’s benefit shall not be forfeited if the
Participant engages in the activities described in (a) above.

 

5



--------------------------------------------------------------------------------

 

4.3 Form of Payment and Commencement Date

 

(a)   Normal Form. The normal form of payment of an excess retirement benefit
under the Plan shall be—

 

  (1)   a single life annuity for an unmarried Participant, payable monthly as
of the first day of the month and commencing at the time specified in subsection
(d) below; or

 

  (2)   for a married Participant, the Automatic Post-Retirement One-Half to
Spouse Option under section 5.10(b) of the Salaried Plan.

 

(b)   Optional Forms. Upon the written application by a Participant for an
optional form of benefit payment under the Salaried Plan, the benefit to which
such Participant is entitled under subsection (a) above shall be payable under
the same “Post-Retirement Optional Retirement Benefits” form of payment and
shall commence at the same time as under the Salaried Plan, except that Cash
Balance Account distribution and commencement options under the Whirlpool
Employees Pension Plan shall not be considered for these purposes. Any of these
forms of payment shall be payable monthly (except a lump sum payment) and shall
have an actuarial value that is equivalent to the normal form of benefit,
determined in accordance with the actuarial factors used to determine such forms
of payment under the Salaried Plan. Except as provided in paragraph (c) below
with respect to a deferred lump sum payment, the Participant’s beneficiary under
the Plan shall be the same as under the Salaried Plan.

 

(c)   Lump Sum Option. Upon application by a Participant for a lump sum optional
payment under the Salaried Plan, the benefit to which the Participant is
entitled under subsection (a) above shall be payable in the form of a single
lump sum. Such lump sum shall have an actuarial value that is equivalent to the
normal form of benefit, determined in accordance with the actuarial factors used
to determine lump sum benefits under the Salaried Plan. If the payment date of a
lump sum payment is deferred as provided in subsection (d) below, interest shall
be credited thereon at the Salaried Plan Rate for each full month from the date
such amount becomes payable to the earlier of the Participant’s Benefit
Commencement Date or date of death. For this purpose, the “Salaried Plan Rate”
means the interest rate used to calculate the Participant’s optional lump sum
payment under the Salaried Plan. If a Participant entitled to a deferred lump
sum payment dies before such payment is made, payment shall be made to such
Participant’s beneficiary, designated at the time payment is deferred in
accordance with subsection (d) below and by means of such beneficiary
designation form as required by the Committee. If no beneficiary survives or is
designated, or if the beneficiary designation is ineffective, payment shall be
made to the Participant’s beneficiary under the Salaried Plan.

 

(d)   Commencement Date. Excess retirement benefits payable under section 4.1
shall commence on the same date that benefits commence under the Salaried Plan,
except

 

6



--------------------------------------------------------------------------------

that the Committee may in its discretion, after consulting with the Participant
and requiring from the Participant such application or election prior to benefit
commencement under the Salaried Plan as it may deem necessary, determine that
payment shall commence on a later Benefit Commencement Date.

 

(e)   Small Amount Cashouts. If the Salaried Plan benefit is paid as a lump sum
under section 6.5 of the Salaried Plan, and the person receiving such lump sum
payment is entitled to a benefit under this Plan, the benefit under this Plan
shall be paid as a lump sum and at the same time as the Salaried Plan benefit or
as soon thereafter as administratively feasible.

 

4.4 Preretirement Death Benefits

A preretirement death benefit shall be payable under this section to a surviving
spouse or other beneficiary of the Participant under the Salaried Plan, if a
preretirement death benefit payable to such person under section 5.6, 5.8, or
5.9 of the Salaried Plan is affected by the limitations in Code section 415 or
401(a)(17) or related limitations. Such preretirement death benefit shall be
computed using the same factors and assumptions used to compute the applicable
preretirement death benefit under the Salaried Plan and shall be paid in the
same form as such preretirement death benefit, except that the amount of the
preretirement death benefit shall be computed on the same basis as retirement
payments are determined under section 4.1, and the surviving spouse or other
Salaried Plan beneficiary may defer commencement of benefits hereunder in
accordance with rules established by the Committee. Preretirement death benefits
shall be forfeitable in the same manner as retirement benefits in accordance
with the provisions of section 4.2.

 

4.5 Certain Post-Retirement Death Benefits

A lump sum post-retirement death benefit shall be payable to the beneficiary of
a retired Participant to the extent that a lump sum post-retirement death
benefit is payable to such person under section 5.7 of the Salaried Plan is
affected by the compensation limitations in Code section 401(a)(17). Lump sum
post-retirement death benefits shall be forfeitable in the same manner as
retirement benefits in accordance with the provisions of section 4.2.

 

7



--------------------------------------------------------------------------------

 

Article 5. Administration and General Provisions

 

5.1 Administration

The Human Resources Committee (the “Committee”) shall be charged with the
administration and interpretation of the Plan but may delegate the ministerial
duties hereunder to such persons as it determines. The Committee may adopt such
rules as may be necessary or appropriate for the proper administration of the
Plan. To the extent that such rules are not adopted, applicable rules relating
to the administration of the Salaried Plan shall govern. The Committee shall
have the exclusive right, in its discretion, to make any finding of fact
necessary or appropriate for any purpose under the Plan, including but not
limited to the determination of the eligibility for and the amount of any
benefit payable under the Plan. The Committee shall have the exclusive right, in
its discretion, to interpret the terms and provisions of the Plan and to
determine any and all questions arising under the Plan or in connection with the
administration thereof, including, without limitation, the right to remedy or
resolve possible ambiguities, inconsistencies, or omissions, by general rule or
particular decision. All findings of fact, determinations, interpretations, and
decisions of the Committee shall be conclusive and binding upon all persons
having or claiming to have any interest or right under the Plan and shall be
given the maximum possible deference allowed by law. Benefits under the Plan
shall be paid only if the Committee in its sole discretion determines that a
Participant is entitled to the benefits.

 

5.2 Funding of the Plan

Benefits under the Plan shall be paid out of the general assets of the Employer.
Benefits payable under the Plan shall be reflected on the accounting records of
the Employer but shall not be construed to create or require the creation of a
trust, custodial, or escrow account. No Employee or Participant shall have any
right, title, or interest whatever in or to any investment reserves, accounts,
or funds that the Employer may purchase, establish, or accumulate to aid in
providing benefits under the Plan. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create a trust or fiduciary relationship
of any kind between the Employer and an Employee or any other person. Neither a
Participant nor survivor or beneficiary of an Employee shall acquire any
interest greater than that of an unsecured creditor.

 

5.3 Payment of Expenses

The expenses of administering the Plan shall be paid by the Company.

 

5.4 Indemnity for Liability

The Company shall indemnify each member of the Committee, and each other person
acting at the direction of the Committee, against any and all claims, losses,
damages, expenses, including counsel fees, incurred by such persons and any
liability, including any amounts paid in settlement with the Committee’s
approval, arising from such person’s action or failure to act, except when the
same is judicially determined to be attributable to the gross negligence or
willful misconduct of such person.

 

8



--------------------------------------------------------------------------------

 

5.5 Incompetence

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in a form and manner acceptable to the Committee, that such
person is incompetent, and that a guardian, conservator, or other person legally
vested with the care of such person’s person or estate has been appointed;
provided, however, that if the Committee shall find that any person to whom a
benefit is payable under the Plan is unable to care for such person’s affairs
because of incompetency, any payment due (unless a prior claim therefor shall
have been made by a duly appointed legal representative) may be paid as provided
in the Salaried Plan. Any such payment so made shall be a complete discharge of
liability therefor under the Plan.

 

5.6 Nonalienation

No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt. Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void.

 

5.7 Employer-Employee Relationship

The establishment of this Plan shall not be construed as conferring any legal or
other rights upon any Employee or any person for a continuation of employment,
nor shall it interfere with the rights of the Employer to discharge any Employee
or otherwise act with relation to the Employee. The Employer may take any action
(including discharge) with respect to any Employee or other person and may treat
such person without regard to the effect which such action or treatment might
have upon such person as a Participant of this Plan.

 

5.8 Effect on Other Benefit Plans

Amounts credited or paid under this Plan shall not be considered to be
compensation for the purposes of the Salaried Plan or any other plans maintained
by the Employer. The treatment of such amounts under other employee benefit
plans shall be determined pursuant to the provisions of such plans.

 

5.9 Tax Liability

The Employer may withhold from any payment of benefits hereunder any taxes
required to be withheld and such sum as the Employer may reasonably estimate to
be necessary to cover any taxes for which the Employer may be liable and which
may be assessed with regard to such payment.

 

912



--------------------------------------------------------------------------------

 

Article 6. Change in Control, Amendment, and Termination

 

6.1 Change in Control

In the event of a “Change in Control” where the Company is not the surviving
corporation, it is intended that the Plan shall be continued and that any such
continuing, resulting, or transferee entity shall assume all liabilities of the
Company hereunder. For this purpose, a “Change in Control” shall be defined as
set forth in section 10.6(d) of the Whirlpool Employees Pension Plan, as
amended.

 

6.2 Amendment and Termination

The Company reserves the right to change or discontinue this Plan by action of
the Board of Directors in its discretion; provided, however, that in the case of
any person to whom benefits under this Plan had accrued upon termination of
employment prior to such Board of Directors action, or in the case of any
Employee who would have been entitled to benefits under this Plan had the
Employee’s employment ceased prior to such change or discontinuance, the
benefits such person had accrued under this Plan prior to such change or
discontinuance shall not be adversely affected thereby.

 

* * * * * * * * * *

 

In Witness Whereof, the Company has caused this amended and restated Plan to be
signed and its corporate seal to be hereunto affixed by its duly authorized
officers effective as of January 1, 2002, on this 20th day of December, 2002.

 

 

       

Whirlpool Corporation

Attest:

         

By:

 

 

  /s/    David R. Whitwam

--------------------------------------------------------------------------------

               

David R. Whitwam

Chairman of the Board and

Chief Executive Officer

By:

 

 

  /s/    Robert T. Kenagy

--------------------------------------------------------------------------------

   

Robert T. Kenagy

Associate General Counsel

and Corporate Secretary

 

10